United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1212
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Broc Todd Waltermeyer

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                            Submitted: January 8, 2018
                              Filed: March 30, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Broc Todd Waltermeyer challenges the sentence imposed after he pleaded
guilty to conspiracy to distribute 50 grams or more of methamphetamine or 500 grams
or more of a mixture or substance containing methamphetamine. We affirm.
      The district court1 determined that Waltermeyer was a career offender under
§ 4B1.1 of the U.S. Sentencing Guidelines Manual (Guidelines or U.S.S.G.). His
criminal history category was VI, his total offense level was 34, and his Guidelines
sentencing range was 262 to 327 months’ imprisonment. The court granted the
government’s motion for a downward departure based on the substantial assistance
Waltermeyer provided to authorities, see U.S.S.G. § 5K1.1, but denied Waltermeyer’s
motion for a departure or variance based on his claim that his criminal history
category substantially over-represented the seriousness of his criminal history, see
U.S.S.G. § 4A1.3; 18 U.S.C. § 3553(a). After determining that Waltermeyer’s pre-
departure sentence was 262 months’ imprisonment, the court granted a twenty-five
percent reduction and imposed a 196-month sentence.

       We conclude that the district court did not abuse its discretion in denying
Waltermeyer’s motion for a downward variance. The district court described
Waltermeyer’s criminal conduct as “pretty consistent over a long period of time,”
characterizing it as “the kind of pattern of conduct that results in a guideline
determination that we have a career offender.” We find no error in the district court’s
observation that “this is exactly the kind of case that this structure in the sentencing
law is designed to address.” See United States v. Godinez, 474 F.3d 1039, 1043 (8th
Cir. 2007) (upholding denial of variance where court had considered the § 3553(a)
factors and decided to impose a sentence within the Guidelines range); see also
United States v. Deans, 590 F.3d 907, 911 (8th Cir. 2010) (rejecting as “frivolous”
defendant’s argument that he deserved a downward variance in light of his decades-
long criminal history that included nineteen adult convictions, five of which resulted
in criminal history points).




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-
       We also conclude that the district court adequately considered Waltermeyer’s
medical condition and that the Guidelines-range sentence is substantively reasonable.
See Gall v. United States, 552 U.S. 38, 51 (2007) (“If the sentence is within the
Guidelines range, the appellate court may, but is not required to, apply a presumption
of reasonableness.”).

      The judgment is affirmed.
                     ______________________________




                                         -3-